Citation Nr: 1434702	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-27 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.G.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty form October 1951 to July 1953.  He died in August 2008.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The appellant attended a hearing in March 2011 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2013).  The requested opinion was received in April 2014.  In April 2014, the Board sent the appellant a copy of the opinion for her review and response.  See 38 C.F.R. § 20.903 (2013).  In June 2014, the appellant submitted a "Medical Opinion Response Form" wherein she stated that she was submitting the enclosed argument and evidence and did not waive RO consideration of the evidence.  She requested that her case be remanded to the RO for consideration of this new evidence in the first instance.  As the appellant has submitted additional evidence and argument and specifically indicated she was not waiving initial RO consideration, remand is required.  38 C.F.R. §§ 20.903, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for the cause of the Veteran's death, with consideration of the additional argument/evidence received in June 2014 as well as the April 2014 VHA expert medical opinion.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and give them an appropriate period of time in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

